The Disciplinary Review Board having filed with the Court its decision in DRB 17-328, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that Adam Kenneth Block of Clifton, who was admitted to the bar of this State in 1993, and who has been suspended from the practice of law since October 9, 2015, pursuant to the Orders of this Court filed September 9, 2015, and February 9, 2018, should receive no additional discipline for violating RPC 5.5(a)(1) (practicing law while suspended), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
*1029And the determination of the Disciplinary Review Board having been based on the Board's conclusion that the instances of misconduct occurred during the same time period of respondent's misconduct which resulted in the imposition of a one-year suspension pursuant to the Order filed February 9, 2018 (D-206-16; 079911);
And good cause appearing;
**96It is ORDERED that no additional discipline be imposed for respondent's unethical conduct in DRB 17-328.